Filed 1/13/22 P. v. James CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 THE PEOPLE,                                                   B313321

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. A195553)
           v.

 MARVIN LEE JAMES,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Hector M. Guzman, Judge. Affirmed.
      Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Chung L. Mar and Noah P. Hill, Deputy
Attorneys General, for Plaintiff and Respondent.
                      ——————————
       Marvin Lee James appeals from an order denying his
petition to redesignate a prior felony conviction for burglary as
a misdemeanor offense pursuant to Penal Code section 1170.18,
subdivision (f).1 Because the superior court properly ruled that
James was ineligible for relief as a matter of law, we affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

       On December 17, 1979, James was convicted of one count of
second degree burglary pursuant to a guilty plea. He was
sentenced to a term of 16 months in state prison.
       On May 5, 2021, James filed a section 1170.18 petition,
seeking to have his prior burglary conviction redesignated as
a misdemeanor. In the printed form petition, James checked the
boxes alleging that the amount in question was not more than
$950, and that he did not have a prior conviction for an offense
specified in section 667, subdivision (e)(2)(C)(iv) or which
required registration as a sex offender under section 290,
subdivision (c). In their response, the People opposed the
petition, asserting that James was ineligible for section 1170.18
relief because he had a prior conviction for violation of section
288a, subdivision (c).
       On May 17, 2021, the superior court summarily denied the
petition. In its minute order, the court stated James was
disqualified from relief under section 1170.18 because he had a
prior conviction for an offense listed in section 667, subdivision
(e)(2)(C)(iv). The court identified the disqualifying offense as a
violation of section 288a, subdivision (c).

      1Unless otherwise stated, all statutory references are to
the Penal Code.




                                2
      James timely appealed.

                          DISCUSSION

       In 2014, California voters approved Proposition 47, the Safe
Neighborhoods and Schools Act. (People v. Page (2017) 3 Cal.5th
1175, 1179.) Proposition 47 “reduced the punishment for certain
theft- and drug-related offenses, making them punishable as
misdemeanors rather than felonies.” (Ibid.) Proposition 47 also
added section 1170.18, which permits an eligible person serving
a sentence for an enumerated theft or drug offense to petition
for recall of the sentence and resentencing. (§ 1170.18,
subds. (a), (b).) A person who has already completed a felony
sentence for an enumerated offense may petition to have the
conviction redesignated as a misdemeanor. (§ 1170.18, subds. (f),
(g).)
       The relief afforded by section 1170.18, subdivision (i),
however, “does not apply to a person who has one or more prior
convictions for an offense specified in clause (iv) of subparagraph
(C) of paragraph (2) of subdivision (e) of Section 667 or for an
offense requiring registration pursuant to subdivision (c) of
Section 290.” “That is, if a person has a prior conviction for one of
the so-called super strikes, . . . he or she is expressly disqualified
from Proposition 47 relief.” (People v. Walker (2016)
5 Cal.App.5th 872, 876.) “ ‘[P]rior conviction[ ],’ as used in section
1170.18, subdivision (i), refers to a conviction suffered any time
before the court’s ruling on an application to have a felony
conviction reclassified as a misdemeanor.” (Id. at p. 876; accord,
People v. Casillas (2017) 13 Cal.App.5th 745, 750.)
       In this case, the superior court correctly determined that
James was disqualified from relief under section 1170.18 based




                                  3
on his prior conviction for a super strike offense. According to
two appellate opinions filed by the Fourth District,2 James was
convicted on April 12, 1996 of oral copulation on a person
under the age of 14 years in violation of former section 288a,
subdivision (c).3 Because this sexual offense is one of the super
strike offenses listed in section 667, subdivision (e)(2)(C)(iv),
James was ineligible for relief as a matter of law.
       On appeal, James does not dispute that he has a prior
conviction for a disqualifying offense within the meaning of
section 1170.18, subdivision (i). Rather, he argues that the
superior court was required to hold an evidentiary hearing on
his eligibility because he established a prima facie case when he
checked the box in his petition averring that he did not have any
disqualifying prior convictions, irrespective of the accuracy of
such averment. This argument lacks merit.
       In a petition for relief under section 1170.18, the “ultimate
burden of proving . . . eligibility lies with the petitioner.” (People
v. Romanowski (2017) 2 Cal.5th 903, 916.) At the prima facie
stage, the initial screening of a section 1170.18 petition “is
based on a review of the petition itself, generally prepared by the
petitioner in propria persona, as well as the record of conviction.
[Citation.] If the court finds, based on the petition and its review
of the record, that there is a prima facie basis for relief, the court


      2 On this court’s own motion, we take judicial notice of
the prior appellate opinions in People v. James (Nov. 9, 2021,
E077377) [nonpub. opn.] and People v. James (Aug. 24, 2021,
E075837) [nonpub. opn.]. (Evid. Code, §§ 452, 459, subd. (a).)
      3 Effective January 1, 2019, section 288a was renumbered
to section 287. (Stats. 2018, ch. 423, § 49.)




                                  4
should then hold ‘a full qualification hearing at which any
additional evidence may be received on the issue of eligibility.’ ”
(People v. Washington (2018) 23 Cal.App.5th 948, 955.) An
“evidentiary hearing may be ‘required if . . . there is a reasonable
likelihood that the petitioner may be entitled to relief and the
petitioner’s entitlement to relief depends on the resolution of
an issue of fact.’ ” (Romanowski, at p. 916.)
       In reviewing a section 1170.18 petition, however, “the
court has no obligation to hold an evidentiary hearing where
the petitioner’s eligibility or ineligibility for relief is evident as
a matter of law.” (People v. Simms (2018) 23 Cal.App.5th 987,
993.) “In many cases, the threshold issue of eligibility for
relief . . . may be determined as a matter of law from the
uncontested allegations of the petition or from the record of
conviction.” (Ibid; see People v. Fedalizo (2016) 246 Cal.App.4th
98, 109 [decision on eligibility for section 1170.18 relief “typically
can be made without a hearing because eligibility is often obvious
on the incontrovertible written record”]; People v. Perkins (2016)
244 Cal.App.4th 129, 138 [“superior court often will be able to
grant or deny [section 1170.18] relief without a
hearing. . . . [Citation.] . . . [Citations.] . . . simply by consulting
the record of conviction or evidence submitted by the parties”].)
Here, the record of conviction established as a matter of law that
James was ineligible for relief because he had a prior conviction
for oral copulation on a minor under the age of 14 years.
Accordingly, no evidentiary hearing was required.
       On appeal, James speculates that the superior court may
have simply accepted the People’s allegation that James had a
disqualifying prior conviction without examining the record of
conviction or requiring the parties to submit supporting evidence.




                                   5
However, an order denying a section 1170.18 petition “ ‘ “ ‘is
presumed correct; all intendments are indulged in to support it
on matters as to which the record is silent, and error must be
affirmatively shown.’ ” [Citation.] In addition, we must “ ‘view
the record in the light most favorable to the trial court’s
ruling.’ ” ’ ” (People v. Simms, supra, 23 Cal.App.5th at p. 994.)
Thus, in the absence of evidence to the contrary, we presume the
superior court examined the relevant record of conviction prior to
determining that James had been convicted of an offense that
disqualified him from relief under section 1170.18. On this
record, James has failed to demonstrate error in the denial
of his petition.

                         DISPOSITION

      The order is affirmed.
      NOT TO BE PUBLISHED.



                                          VIRAMONTES, J.*

We concur:



      LAVIN, Acting P. J.                 EGERTON, J.




      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                6